DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-8, 10-15, 17 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest (in the manner recited) a nuclear reactor comprising a support frame, a plurality of power modules disposed within the frame, a sleeve connected to the support frame, a plurality of movement controllers connected to the support frame and the plurality of power modules and a plurality of module separators each connected to the sleeve and one of the plurality of power modules and extendable to move the one of the plurality of power modules away from the sleeve. Fillippone (cited on PTO-892 dated 07/01/2021) is the considered the closest prior art of record and discloses a plurality of movement controllers connected to the support frame and the plurality of power modules. Fillippone, however, does not disclose two distinct structural elements such that the reactor comprises two sets of actuators connected to the support frame and the plurality of power modules and connected to the sleeve and one of the plurality of power modules, both operable to move the power modules radially to control the reactivity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646